Notice to Court of Appeals
To: The Clerk of the Court of Appeals for the First Supreme Judicial District of Texas

December 28, 2015
                                                                                               FILED IN
Susan Powell                                                                            1st COURT
                                                                                              CountyOF APPEALS
                                                                                                     Court at Law No. 1
                                                                                            HOUSTON, TEXAS
vs.                                                                               Honorable John Grady, Presiding Judge
The House Company, et al                                                                12/28/2015Bitty
                                                                   Connie Nolan, Court Coordinator 8:24:48 AM Official
                                                                                                        Erskine,
                                                                                        CHRISTOPHER A.CourtPRINE
                                                                                                               Reporter
                                                                                                 Clerk
Cause No. CV-0074820

Attorney(s) of Record:

Name:      Susan Powell, Lead Attorney for Appellant(s) Susan Powell
Address:   1415 Post Office Street
           Galveston TX 77550
Telephone: Unknown

Name:      Dale Jefferson, Lead Attorney for Appellee(s) The House Company and David Bowers
Address:   808 Travis Suite 1800
           Houston TX 77002
Telephone: 713-632-1700

Name:      Robert E. Bastien, Lead Attorney for Appellee(s) Steven V. Macklem
Address:   1415 Post Office Street
           Galveston TX 77550
Telephone: 409-763-2454

Date of Order of Dismissal: December 17, 2015

Motion for New Trial filed: 10/19/2015

Nature of Action: All Other Civil Cases

Disposition of Case: All Other Civil Dispositions

Jury Trial (Yes/No): No

Appeals Consolidated under this Cause: None

Companion Cases (if Known): None

Amount of Appeal Bond: None

Notice of Appeal filed on: December 28, 2015


                                                              Dwight D. Sullivan, County Clerk
                                                              County Court at Law No. 1
                                                              Galveston County, Texas


                                                         By          /s/ Claudia Gutierrez               Deputy
                                                                           Claudia Gutierrez
 
 
                                                        Filed
                                     12/28/2015 12:00:00 AM
                                           Dwight D. Sullivan
                                                County Clerk
                                     Galveston County, Texas




Galveston County - County Court at Law No. 1